BROWN, District Judge.
The above actions arose out of the grounding of the barges Blaekstone and Condor, at about 7 or 8 *138p. m., on May 3,1893, not far from the West Chop, while going into Vineyard Haven, in tow of the steam tug Kate Jones. The barges were first taken in tow at Biker’s island by the tug Taurus, with two 'other barges belonging to the Boston Towboat Company, to be towed through the Sound to Boston. Off Kew London, the weather being somewhat threatening, the Taurus turned for that port; but soon afterwards the tug Kate Jones, which had been sent forward as a helper, overtook the Taurus, and the two thereupon continued on the course up the Sound. At about C p. m., when off Wood’s Holl, the weather having increased to a gale from the northeast, or east-northeast, the pilots concluded to cross the Sound and put into Vineyard Haven for a harbor; they thereupon divided the tow, the Kate Jones taking- the Blackstone and Condor, one behind the other, each on a hawser from 100 to 125 fathoms long, and following the Taurus, which took the other two barges. As they approached Vineyard Haven the Taurus kept more to the northward, and took her tow a little way inside of the line of the East and West Chops, to within about one-quarter of a mile of the East Chop shore; the Kate Jones kept more to the southward and westward, and rounded much nearer to the West Chop.' What followed, is a subject of extreme contradiction and dispute; but it is certain that before either the Blackstone or the Condor swung to her anchor, each grounded on the west shore, probably from a quarter to a half mile distant from the West Chop. The Blackstone, after receiving some injury from pounding, was got off about 9 p. m. by the Taurus, which was signaled for assistance, and on arrival, she hauled her away about three-quarters of a mile into better water, without much difficulty. The Condor lay ashore pounding until the next day, when on examination her bottom was found good, so that after being pumped out, and having about one-fifth of her cargo of 715 tons of coal removed, she was towed to Kew Bedford and discharged. The first action is to recover for the damages to the two barges on the claim that the stranding was through the negligence of the tugs. The second action was by the tug-owners for towage, and the third by the tug owners also, to recover salvage compensation; both of the latter actions being based on the contention that the stranding was by no fault of either tug.
The following findings cover the chief points in controversy. I find:
1. That the Condor was sound and strong below the water line, though her top-sides and deck were poor; that she was rather deeply loaded, having a free board of but 2-} to 3 feet, while the other boats had from 4 to 6 feet; that these circumstances were known to the Taurus before starting from Biker’s island; and that with careful and prudent management, the Condor was not unfit for the voyage, and was seaworthy for the trip; that although her decks were poor, she did not take in.much water, even when in the trough of the sea, when washed by the waves before grounding; and that her condition, whatever it was, in no way contributed to her going ashore; and that her small free board and deep draught of 16-1,- feet both retarded her drift towards the shore.
*1392. That the Condor had on board three men, who were sufficient for tin* (Talles required of them, and (hat she did not ground through lack of men to answer properly Hu* orders of the Kate Jones.
3. That the wind, which, had been about northeast during the day, gradually hauled towards the southeast; and at the time of stranding, was probably about east, which swept the waves towards the westerly shore, where the barges grounded.
1. That: the available water for such draught boats was nearly a mile wide, from the point where the barges grounded; that the Kate Jones, instead of keeping towards the lei' of the easterly shore, or in midchannel, rounded very much nearer to the West Chop; and wlii'ii but a little way inside of the line of the East and West Chop she directed the barges to anchor in a, plací' not only too near to the west: shore, but where they were exposed to nearly the full force of flie wind and the sea,—a place improper for any such barges to anchor, and specially improper for a barge with so low a free board as the Condor's, when there was plenty of water, good anchorage, and easier riding in the lee towards the east shore.
5. That: the master of the Kate Jones was not well acquainted with the extent of the shoal water along the shore inside of the West: Chop, and that the shoals extended about twice as far out as he supposed.
6. That there were no such obstructions by other vessels at anchor as to be sufficient to justify the Kate Jones in directing the barges to anchor where she so directed them; and that the barges could have been taken without difficulty by the Kate Jones further to the southward and eastward, as the Blackstone. was taken not long after by the Taurus; and that the captain of the Blackstone was justified in objecting to anchor where directed, though he cast anchor when told that he must do so, and grounded as he swung to his anchor. This could have occupied but a very short time, and is conclusive proof that the Kate Jones hauled in too near tin; west shore.
7. That soon afterwards -the Condor came up from behind and passed across the bow of the Blackstone, under the impetus of her previous morion, and the slight pull on her given by the tug, before the latter's hawser, which had been given to the Condor, slipped off; that this hawser was hauled in quickly, and another with an eye was thrown to the Condor, which soon after broke, by which time the Condor was nearly ashore; that the tjme occupied in these maneuvers was short, and wholly insufficient to admit of drifting ashore from any previous proper position for anchoring; while the defendant's testimony, if true,—that the Condor passed r,()o feet outside of the Blackstone, which had anchored almost; immediately when notified and required to do so,—would prove that the Condor drifted in but slowly.
8. That: the Kate Jones, by her high bow, and light draught forward, was to some extent unmanageable in a gale, and was unadapted and unable to render the necessary assistance to the barges in the situation into which she had brought them.
9. That tlie Taurus was not imprudent or negligent in continuing *140on from New London after the Ivate Jones came to her assistance, nor in crossing the Sound to anchor in Vineyard Haven; but being the principal in charge, the Taurus is answerable for putting the libelant’s two barges in sole charge of the helper tug, which was not easily manageable in such a gale, and for not keeping in her com- ■ pany near enough to give necessary directions from time to time to see that she did not go astray into imprudent anchorage ground, or out. of the reach of help in time to avoid accident.
For these reasons, a decree is allowed against both tugs in the first libel; and for pro rata freight only in the second libel. The libel for salvage is dismissed.